           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CARLOW. OBREGON
and SAMUEL WATERS                                      PLAINTIFFS

v.                      No. 3:17-cv-156-DPM

CAPITAL QUARRIES COMPANY, INC.,
owned or held by Farmer Holding
Company, Inc.; and FARMER HOLDING
COMPANY, INC.                                        DEFENDANTS

                            JUDGMENT
     All claims against Farmer Holding Company, Inc. are dismissed
without prejudice. All of Obregon' s and Waters's federal law claims
are dismissed with prejudice. All their state law claims are dismissed
without prejudice.




                                     D .P. Marshall Jr.
                                     United States District Judge
